Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s remarks are directed at the currently presented claims in view of the Restriction requirement dated 5/13/2022 corresponding to claims presented on 2/23/2022.  There are no explicit topics presented in the remarks dated 7/7/2022 for the Examiner to directly address.
Regarding applicant’s amendment dated 7/7/2022, the claims have been amended to address the previous Office action dated 5/13/2022 directed at the restriction based on an original presentation.  Claims 9 and 10 were not similarly amended as the previously identified claims have been.  For brevity, the restriction is detailed below.

Election/Restrictions
Newly submitted claims 9 and 10 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are now directed to the generation of a profile to be used in the color check process whereas the claims as originally presented were directed to deciding on which profile to be used in the color check process.  See the correspondence dated 5/13/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057).
Claim 1: Tsukano discloses a system comprising: 
a network interface that receives a print job [PC 100 and the printer 200 are communicably connected with each other via a network 300 ... the printer 200 receives a print job transmitted from the PC 100, p0038 & p0120]; and 
a controller that acquires setting information set for the received print job, the setting information including at least first information about a type of a sheet to be used for the print job and second information about image processing to be executed on the print job [The job setting unit 111 sets print conditions of a color conversion profile, a color correction table, and the like ... the PC 100 sets a print condition of print data (step S101). More specifically, the PC 100 sets a print condition input by a user via a print setting screen (not illustrated). In this regard, the color conversion pattern which is the combination of the color conversion profile 400 and the color correction table 500 is set according to a type (page) of a sheet ... the printer 200 analyzes the print setting of the print job and extracts the color conversion pattern used in the print job, p0045, p0060, p0116-0117 & p0120], 
wherein the controller decides, based on the acquired setting information set for the print job, a which profile to be used in a color check process, wherein the profile has at least the first information about the type of the sheet and the second information about the image processing [the color conversion pattern is correlated with a particular profile and paper type as shown in at least Figure 8, p0062 & p0118 – the Examiner notes that in the second embodiment, the color verification is accomplished in the printer versus the PC and that the printer stores the same corresponding units that are utilized similarly to that when the PC is executing the verification process.  Thus, Tsukano is interpreted to meet the limitation], and 
wherein the controller applies the image processing to color chart data, print a color chart based on the color chart data on a test sheet of the type, executes the color check process using the decided profile by measuring colors of the color chart printed on the test sheet [the printer 200 executes the color conversion processing by sequentially applying the color conversion profile and the color correction table of one color conversion pattern used in the print job and prints a color chart. Further, the printer 200 performs colorimetry [i.e. measuring process] on the color chart and confirms whether a color difference between a colorimetry value and a target value falls within a standard, p0058-0061 & p0121], and cause a printer to print an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process.
Tsukano appears to fail to explicitly disclose causing a printer to print an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process.
Kumada discloses in a well-known, related system from the same field of endeavor [Abstract] acquiring setting information set for the print job [job ticket data 501a includes layout information 601, which includes paper size setting information, paper type information and page orientation information. Color management information 602 includes RGB and CMYK source profile information, printer profile information and calibration setting information 603 for specifying data in the profile storage portion 16A ... paper is selected in the printer engine 2 with reference to and based on the "Info_media" information. In step S208, the patch data is printed on the selected paper, p0057, p0063 & p0067] and to cause a printer to print an image obtained by applying the image processing on the print job on the sheet of the type based on a result of executing the color check process [the printer engine 2 selects paper based on "Info_media" information ... the data is printed on the selected paper ... calibration data can be created, and the created data can be applied to selected job data, p0070-0071].
It would have been obvious to persons of ordinary skill in the art to have utilized the print job directed calibration as taught by Tsukano to support applying the image processing on the print job on the sheet of the type based on a result of executing the color check process as taught by Kumada because it insures the desired quality of the rendered print job as expected by the user.

Claim 2: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the color check process is to check whether a color value of a color of the printed chart satisfies a preset criterion based on a color difference between a measured color value of the color of the printed chart and a target color value [the printer 200 performs colorimetry on the color chart and confirms whether a color difference between a colorimetry value and a target value falls within a standard, p0121].

Claim 8: Tsukano in view of Kumada discloses the system according to Claim 1, wherein the profile is information (1) indicating a target used in executing the color check process, (2) on a type of a sheet on which a chart used in executing the color check process is printed, or (3) on an image processing setting used in printing a chart used in executing the color check process.

Not examined – restricted: 9. (currently amended) The system according to Claim 1, wherein the controller generates a profile corresponding to a job.

Not examined – restricted: 10. (currently amended) The system according to Claim 1, wherein, in a case where two or more print jobs are equal in terms of acquired setting information, the controller generates a profile that is shared among those two or more print jobs.

Regarding claims 11, 12, 19 and 20: the apparatus, methods and program herein have been executed or performed by the system of claim 1 and are therefore likewise rejected.

Regarding claim 13: the methods herein has been executed or performed by the system of claim 2 and is therefore likewise rejected.

Regarding claim 16: the method herein has been executed or performed by the system of claim 8 and is therefore likewise rejected.

Claim 17: Tsukano in view of Kumada discloses the method according to Claim 12, wherein the decision unit decides a profile corresponding to a job [p0120].

Claim(s) 3, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Applicant’s Admitted Prior Art (hence known as AAPA).
Claim 3: Tsukano in view of Kumada discloses the system according to Claim 1.
Tsukano and Kumada appear to fail to explicitly disclose wherein in a case where it is confirmed by the color check process that a color value of a color of the printed charge satisfies a criterion, the image is printed based on the result of executing the color check process.
AAPA discloses wherein in a case where it is confirmed by the color check process that a color value of a color of the printed charge satisfies a criterion, the image is printed based on the result of executing the color check process [Based on a comparison result, a judgment is made as to whether the measured color value of the image printed by the printing apparatus under the color management satisfies a predetermined color quality criterion (as to whether the difference between the measured color value and the target value is smaller than or equal to a threshold value). In a case where the predetermined color quality criterion is satisfied (the color difference is smaller than or equal to the threshold value), it is approved to perform a following printing step, p0003].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada the support wherein in a case where it is confirmed by the color check process that a color value of a color of the printed charge satisfies a criterion, the image is printed based on the result of executing the color check process as disclosed by the AAPA because it would save time and computing resources by being able to promptly execute the rendering of the print job once the calibration accuracy had been verified or continue on to a calibration process should the accuracy be out of range thereby preventing unnecessary loss of consumables as suggested by AAPA in at least paragraphs 0003-0007.

Claim 4: Tsukano in view of Kumada discloses the system according to Claim 3.
Tsukano nor Kumada appear to explicitly disclose wherein in a case where it is confirmed by the color check process that the color value of a color of the printed charge does not satisfy a criterion, adjustment process is performed.
AAPA discloses wherein in a case where it is confirmed by the color check process that the color value of a color of the printed charge does not satisfy a criterion, adjustment process is performed [in a case where it is judged that the color of the image printed by the printing apparatus does not satisfy the predetermined color quality criterion (the color difference is greater than the threshold value), the color expert performs a color adjustment process on the printing apparatus, p0004].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada the support wherein in a case where it is confirmed by the color check process that the color value of a color of the printed charge does not satisfy a criterion, adjustment process is performed as disclosed by the AAPA because it would save time and computing resources by being able to promptly execute the rendering of the print job once the calibration accuracy had been verified or continue on to a calibration process should the accuracy be out of range thereby preventing unnecessary loss of consumables as suggested by AAPA in at least paragraphs 0003-0007.

Regarding claim 14: the methods herein has been executed or performed by the system of claim 3 and is therefore likewise rejected.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Fujimoto et al. (US Patent 6243542).
Claim 5: Tsukano in view of Kumada discloses the system according to Claim 1.
Tsukano nor Kumada appear to explicitly disclose wherein in a case where it is confirmed, via the color check process executed in accordance with the instruction, that a color value of the image output by the printing apparatus does not satisfy a criterion, a notification of the check result is issued.  
Fujimoto discloses in a related system from the same field of endeavor [Abstract] where it is well-known that during a calibration process that should the results not be attained, that the user is notified [It is checked in step S203 if the first calibration result is normally obtained or if the result is appropriate. In this case, various checking methods may be used. For example, it may be determined that a normal and appropriate result is obtained, unless the calibration terminates abnormally, or checking may be done after a test print process ... If an appropriate calibration result cannot be obtained, a message indicating this is displayed on a display of the console 29 in step S210, thus warning the user that it is impossible to execute the specific print mode ... Note that the message display may be implemented as a response to a print execution command from the host computer 24. In this case, the host computer 24 can display a corresponding message on its printer driver window or the like on the basis of a response sent back via the video controller 23, col. 12 lines 27-40].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada to provide a notification to the user that a color value of the image output by the printing apparatus is not appropriate as disclosed by Fujimoto because it allows the user to decide further action regarding the calibration or job execution thereby potentially preventing a loss of time and/or resources.

Claim 7: Tsukano in view of Kumada discloses the system according to Claim 1.
	Tsukano discloses utilizing a spectral colorimeter to perform colorimetry [p0049].
	Kumada discloses utilizing a colorimeter to measure chromaticity [p0064 & p0074].
Neither Tsukano nor Kumada explicitly disclose where the colorimeter is positioned.
Tanaka discloses wherein the colors are measured using a sensor disposed between a fixing apparatus and a sheet discharge port in a sheet conveying path in the system [in the discharge path 187, a colorimetric sensor 189 (detecting part) is provided. The colorimetric sensor 189 reads an image on the recording paper 32a or 32b and measures an amount of characteristic of the image. The amount of characteristic measured by the calorimetric sensor 189 is color data (density, saturation, hue, color distribution, etc. of the respective colors), for example as shown in Figure 1, col. 6 lines 12-23].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada wherein the colors are measured using a sensor disposed between a fixing apparatus and a sheet discharge port in a sheet conveying path in the system as disclosed by Tanaka because it provides ease in acquiring the calibration measurements after the image has been fixed to the medium thereby improving the convenience of the color measurement for the user. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukano (US PgPub 20170318193) in view of Kumada et al., (US PgPub 20050141057) and in further view of Niles et al., (US PgPub 20120188596).
Claim 18: Tsukano in view of Kumada discloses the method according to Claim 12.
Neither Tsukano nor Kumada appear to disclose wherein, in a case where two or more print jobs are equal in terms of acquired setting information, a profile that is shared among those two or more print jobs is decided.  
Niles discloses in a related system from the same field of endeavor [Abstract] wherein, in a case where two or more print jobs are equal in terms of acquired setting information, a profile that is shared among those two or more print jobs is decided [Print server 154 has stored thereon, in volatile or non-volatile memory, calibration data and output profiles ... the forthcoming calibration process is further defined by the job properties of print job 108, such as type of halftone, type of paper, and so forth. The client calibrator application 150 then sends print job 108, as well as the default measurement settings and any further calibration data defined by the job properties to the print queue ... client calibrator application 150 detects that a calibration has been performed that may apply to print job 108 or based on other information, client calibrator application 150 may cause a message box 110 to be displayed to the user, where message box 110 conveys that the forthcoming calibration process may be within limits of a previously performed calibration and that recalibration may not be necessary. For example, suppose there are five jobs in a print queue and all five print jobs use the same calibration. Suppose further that a calibration was performed for the first print job of the five print jobs. Then, it would not be necessary to perform any further calibrations for the remaining four print jobs, p0035 & p0038-0041].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Tsukano in view of Kumada to support in a case wherein, in a case where two or more print jobs are equal in terms of acquired setting information, a profile that is shared among those two or more print jobs is decided as taught by Niles because it would allow saving calibration time utilizing the same profile by running similar jobs with similar requirements as taught by Niles in at least paragraphs 0037-0041.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al., US Pub 20050031392, is directed to selecting a print profile for printing corresponding to any group stored in a print profile storage unit based on a media group determined by a paper type determining process unit and a printing condition set by a print setting process unit in an operation performed by a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672